DETAILED ACTION
Claims 1-4 and 6-7 (filed 07/01/2022) have been considered in this action.  Claims 1-2 and 6-7 have been amended.  Claims 3-4 have been presented in the same format as previously presented.  Claim 5 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6 paragraph 3, filed 07/01/2022, with respect to rejection of claims 1-4 and 6-7 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-7 has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 3, filed 07/01/2022, with respect to rejection of claims 1-4 and 6-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-7 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments with respect to rejection of claims 1-4 and 6-7 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly provided prior art reference Fujita et al. (US 20140354209) teaches the use of a linear encoder for determining a reversing point based on position feedback information provided by the linear encoder.  The examiner considers a linear encoder and a linear scale to be equivalent structure, as based upon the broadest reasonable interpretation a linear scale is functionally equivalent to a linear encoder, as both use linear motion to detect a position along a linear path, or as noted by the applicant “[0027] For the position feedback information, a position detection value derived from the linear scale 303 attached to an end of the ball screw 3013 of the machine 300 may be used (referred to as “closed loop control”). The linear scale 303 detects a moving distance of the ball screw 3013, outputs the output to the servo control unit 120 as the position feedback information, and further inputs the output to the reversing point detecting unit 134 as positional information of the ball screw 3013 as a movable portion of the machine 300”.  A linear encoder can therefore be considered equivalent to a linear scale, as both perform the function of interpreting linear movement into position information for feedback control of a machining device.  No further details are provided by the applicant to differentiate a linear scale from a linear encoder, and thus they are considered equivalents.
Regarding the issue of including four separate and unique means for detecting a reversing point, the examiner finds that including multiple means of detecting reversing points would be obvious to a person having ordinary skill in the art when applied to a machining system that detects a reversing point, because by incorporating multiple reversing point detection means it would offer better determination of when and where reversing points occur, which are well-known to be points where different types of flaws in the end machined product would exist such as the reverse marks noted by Masumiya et al. (US 20170185064).  Thus by incorporating this feature of Fujita et al. it would allow a user to better see where reverse points occur in a machined product not only based on simulated or pre-determined reverse points before the machined product is created, but also afterwards once the machined product is created to indicate to a user which portions of the machined product are likely to have these flaws.
The examiner further notes that while the system indeed requires four different types of reversing point detection means, the final limitation only requires one of those means for displaying a reversing point superimposed on an image of the workpiece.  Based on this broad language, the reversing point determined based on position feedback of a linear scale is needed for anticipation of the claim as a whole, but is not required to be integrated into a new and novel concept because one of the other reversing point detection means could be utilized to display the superimposed reversing point. 
The examiner notes their appreciation for the applicant pointing to the fact that claim 5 is previously canceled and thus is not rejected under 35 U.S.C. 103 and the indication of such rejection in the previous office action was a typographical error.  Such typographical errors have been corrected in this office action.

Applicant’s arguments, see page 11 paragraph 6, filed 07/01/2022, with respect to rejection of claims 1-4 and 6-7 under double patenting have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-7 under double patenting has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position command generating unit”, “servo control unit”, “reversing point detection unit”, “first reversing point detection unit”, “second reversing point detection unit”, “third reversing point detection unit”, “fourth reversing point detection unit”, “drawing unit” and “output unit” in claims 1-4, and “manipulation unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based upon the provided specification, the structure described as being responsible for performing the functional language being performed in claims 1-5 include a processor that reads and executes programs (page 31 of specification) or an arithmetic processing unit such as a CPU and auxiliary storage device (page 31 of specification).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as obvious over Masumiya et al. (US 20170185064, hereinafter Masumiya) in view of Matsubara et al. (WO2016027355, hereinafter Matsubara) and Fujita et al. (US 20140354209, hereinafter Fujita).

In regards to Claim 1, Masumiya teaches “A numerical control device comprising: a position command generating unit that outputs a position command on the basis of a machining program” ([0046] The interpolating section 14 interpolates the movement commands, in the X-, Y-, Z- and C-axis directions, via calculation based on an interpolation function, and outputs position commands, fitted to an interpolating function and the respective X-, Y-, Z- and C-axial feed speeds, to the servo-controlling section 16; [0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M;) “a servo control unit that controls a servomotor on the basis of the position command” ([0043] The X-axis servomotor 114, the Y-axis servomotor 116, the Z-axis servomotor 118 and the C-axis servomotor 122, and the X-axis scale, the Y-axis scale, the Z-axis scale and the rotary sensor are connected to an NC device 10 for controlling the machine tool 100) “a first reversing point detecting unit that detects reversing point in a direction of an axis of a machine on the basis of the machining program;” ([0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device 10. The synthesized program is also sent to the reversing position simulating section 24. The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed. [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22; wherein because the reversing marks come from a machining program that gets simulated and from the simulation reversing points are recognized, this falls under the first reversing point detecting unit) “a drawing unit that visualizes a reversing point location detected by at least one of the first, second, third or fourth reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine;” (Fig. 9-12 and [0050] The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0055] The synthesis program calculating section 22 outputs the synthesized program to the reading and interpreting section 12 and the reversing position simulating section 24 of the NC device 10. The synthesis program calculating section 22 provides a superimposing section recited in the claims [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22. The of the X-, Y- and C-axial positions along the tool path are displayed when the rotation of the X-axis servomotor 114 or the Y-axis servomotor 116 is reversed [0057] according to the invention, the reverse marks QP are equally dispersed along the surface of the circular groove G. In order to disperse equally, it is required to adjust the rotational direction and the rotational speed of the C-axis in the reversing position dispersing program 32 while viewing the status of dispersion of the reverse mark displayed on the displaying section 26. The provision of the displaying section 26 facilitates the adjusting work;) “and an output unit that outputs the image generated by the drawing unit” ([0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0065] The reverse marks TSx and TSy shown in FIGS. 9 and 10 can be dispersed in the rotational direction of the C-axis by controlling the C-axis as described above). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which displays reversing marks by superimposing the marks on a display of a workpiece with the system which detects and incorporates reversing marks into images in multiple axis of a machine tool because it would further Masumiya’s stated goal of “[0009] and the object of the invention is to provide a machining method and a control device for a machine tool which disperses reverse marks across a machined surface so as to prevent the reverse marks from being intensively generated within a specific region” because by displaying all the reversing marks on a superimposed image of a workpiece as shown in Figures 7-12, a user would better be able to determine that the dispersion of reversing marks in a workpiece is adequate.  
Masumiya fails to teach “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program; a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis; a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine;”.
Matsubara teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the increase / decrease in the NC command data value is switched. Similarly, the Y axis reversal point is NC command data 5, and the Z axis reversal point is NC command data 2 and NC command data 5.) “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” (Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reversing point determination and displaying system that superimpose reversing points that were determined based on a machining program on an image of the workpiece as taught by Masumiya with the use of a second and third reversing point detection unit that operate based on position commands and based on position error/feedback as taught by Matsubara because by implementing the second and third reversing point detection units it would offer the improved ability of the system to have additional means for determining when reversing points occur.  Furthermore, by offering the ability to determine where reversing points are that coincide with machining errors, one would expect to have the added benefit of knowing where reversing points are causing machining errors, and thus can improve the machining program to remove such points through program modification.  In addition, because Masumiya describes a way to modify programs so that reversing points do not form reversing marks that are as noticeable, it may be difficult for a person to know where the reversing points were, and thus can improve the troubleshooting ability of an operator.  Additionally, both Masumiya and Matsubara can be considered in the same field of invention, because both deal with machining systems that determine when reversing points occur, thus making their combination more obvious as they are in related fields of study.  By combining these elements, it can be considered taking the known ability to determine where reversing points coincide with actual machining errors based on position feedback and based on commands from a controller, and use it to improve the system which determines where reversing points are and superimposes them on an image of the workpiece in a known way to produce a system that can utilize three different means for detecting reversing points and displaying them to an operator superimposed on an image of the workpiece.
The combination of Masumiya and Matsubara fail to teach “a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine”.
Fujita teaches “a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine” (Fig. 2 and 4 and [0006] In a state where a backlash, a friction or the like is present in such a transmission mechanism, a motor is often unable to accurately control a position of the control target even if the numerical control device and the servo unit accurately control a rotational position of the motor. For example, when a backlash is present in the transmission mechanism and the servo unit is to invert the moving direction of the control target via the motor, the control target stops by as much as the backlash despite rotation (inversion) of the motor. That is, it often occurs that the control target does not instantly follow the position command. This tracking error is referred to as "lost motion"; wherein an inversion is considered a reversing, because it is when motion direction changed; [0054] A linear encoder 50 connected to the table 28 is provided at the drive mechanism 2. The linear encoder 50 measures a position change of the table 28. The linear encoder 50 feeds back the position change of the table 28 to the servo control unit 12; [0079] The lost-motion calculation unit 46 also determines whether the moving direction of the table 28 is actually inverted based on the position measurement values from the linear encoder 50 in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine the moving direction of the table 28 based on the change of the signs of the change rate of the position measurement value (signs of the velocity) from the linear encoder 50. When this change rate of the position measurement value does not change (the change rate of the position measurement value is zero), the lost-motion calculation unit 46 maintains the moving direction at that time as it is. In this case, an appropriate dead zone can be set to prevent the moving direction from being erroneously detected due to a fluctuation when counting the linear encoder 50. In this way, the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position command value") and whether the position measurement value from the linear encoder 50 indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position measurement value") at Step S30).  Fujita additionally teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” ([0052] The program analysis unit 42 analyzes the machining program obtained from the memory 41 and creates trajectory generation data. By analyzing the machining program, the program analysis unit 42 obtains coordinates of a target position to which a drive unit of the machine tool is moved, and a target moving velocity and the like of the drive unit for each block of the machining program. A block is a basic unit of the machining program and indicates, for example, a command for one row. For example, one block indicates a command of a basic operation such as a linear movement, a circular movement or start/stop of rotation of a spindle (not shown). The program analysis unit 42 thereby creates the trajectory generation data for each block. The program analysis unit 42 transfers the trajectory generation data to the trajectory generation unit 44, and the trajectory generation unit 44 generates a position command for each sampling period; [0078] the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 based on the position command values obtained in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine whether the position command value indicates the inversion of the moving direction of the table 28 based on the change of the signs of the change rate of the position command value (signs of the velocity command) as described with reference to FIG. 3A) and “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” ([0058] In this case, the lost-motion calculation unit 46 receives, from the servo control unit 12, the error between the position measurement value from the linear encoder 50 and that from the rotary encoder 60. Moreover, the lost-motion calculation unit 46 calculates a change amount of the error between before and after inversion of a moving direction of the table 28, and estimates a transmission error (a lost motion amount) of the drive mechanism 2 based on the change amount. The alarm unit 48 issues an alarm when an estimated value of the lost motion amount exceeds a predetermined value).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machining system that includes three reversing point detection units operating off commands, programs, and position error to superimpose a display of reversing points on a workpiece as taught by Masumiya and Matsubara, with the inversion/reversing point detection system that uses a linear encoder/scale attached to a moving part of the machine to determine when a reversing/inversion point occurs as taught by Fujita, because by having another means to detect when reversing points occur it would offer the improvement of having additional means for detecting when reversing points occur so that a user can act to mitigate their damaging effects, including the “lost motion” noted by Fujita.  By offering multiple means for detecting and determining when reversing points occur, a user would better be able to grasp where machining accuracy could be potentially compromised due to the backlash and slack in the gears that becomes problematic at reversing/inversion points.  Furthermore, all of Masumiya, Matsubara and Fujita are in the related field of machining systems that detect reversing/inversion points, thus making their combination more obvious because they are in related fields of study.  In addition, Fujita teaches a system by which “lost motion” is detected and corrected, thus by offering this feature the added benefits of detecting lost motion is realized.  By combining these features, it can be considered taking the known system that determines a reversing/inversion point using a linear scale of position information attached to the side of a machine, and combine it with the machining system that determines reversing points using three different means so that a reversing point can be superimposed over an image of the workpiece in a known way to achieve the predictable result of a machining system that utilizes four different reversing point detection means for displaying at least one reversing point superimposed on an image of the workpiece. 

In regards to Claim 2, Masumiya, Matsubara and Fujita teaches the numerical control device as incorporated by claim 1 above.
Masumiya further teaches “The numerical control device according to claim 1, further comprising: ... the first reversing point detecting unit...” ([0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device 10. The synthesized program is also sent to the reversing position simulating section 24. The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed. [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22; the examiner considers these teachings to be the first reversing point detection unit) “wherein the drawing unit changes a display method for each of at least two reversing point locations detected by the at least two reversing point detecting unit to generate an image in which the reversing point locations are superimposed on the image of the workpiece” (Fig. 7-12 and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; wherein because the sizes of reverse marks can be different, different sizes can be used for different locations).
Fujita teaches “fourth reversing point detection unit” ([0079] The lost-motion calculation unit 46 also determines whether the moving direction of the table 28 is actually inverted based on the position measurement values from the linear encoder 50 in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine the moving direction of the table 28 based on the change of the signs of the change rate of the position measurement value (signs of the velocity) from the linear encoder 50. When this change rate of the position measurement value does not change (the change rate of the position measurement value is zero), the lost-motion calculation unit 46 maintains the moving direction at that time as it is. In this case, an appropriate dead zone can be set to prevent the moving direction from being erroneously detected due to a fluctuation when counting the linear encoder 50. In this way, the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position command value") and whether the position measurement value from the linear encoder 50 indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position measurement value") at Step S30).
Masumiya and Fujita fails to teach “at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit”
Matsubara teaches “at least two reversing point detecting units among the first reversing point detecting unit, the second reversing point detecting unit, the third detecting unit, and the fourth detecting unit” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the increase / decrease in the NC command data value is switched. Similarly, the Y axis reversal point is NC command data 5, and the Z axis reversal point is NC command data 2 and NC command data 5.; wherein the above describes the second reversing point detecting units functions; Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data; wherein the above describes the third reversing point detecting units functions)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that determines reversing point on the basis of a machine program as taught by Masumiya, with the system that determines reversing points of the basis of command data and feedback data as taught by Matsubara and the system that determines reversing points based on linear scale feedback as taught by Fujita, because by having multiple methods for determining where reversing points are located one would expect to gain the added benefit of being able to determine reversing points that are not a direct cause of the machining program but in the way the numerical controller interprets the machining program and realizes it in actuality.  Having multiple means for detecting reversing points offers the obvious benefit of providing greatly system flexibility and accuracy in determining when and where reversing points occur.  By combining these elements it can be considered taking the known two ways of determining reversing points by command data and feedback data and implementing them into the known system that determines reversing points based on a machining program so that reversing points can be superimposed on a workpiece image in a known way to achieve predictable results.  

In regards to Claim 3, Masumiya, Matsubara and Fujita teach the numerical control device as incorporated by claim 1 above.  Masumiya further teaches “The numerical control device according to claim 1, wherein the output unit is a display unit that displays the image of the workpiece, wherein the reversing point location is visualized and superimposed on the image of the workpiece” (Fig. 7-12 shows reversing marks TSx and TSy superimposed on workpiece M and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed.)  .

In regards to Claim 4, Masumiya, Matsubara and Fujita teach the numerical control device as incorporated by claim 1 above.  Masumiya further teaches “The numerical control device according to claim 1, wherein the machine includes a plurality of axes” ([0045] With reference to FIG. 1, a block diagram of an example of an NC device which carries out the machining method of the invention is shown. An NC device 10 comprises a reading and interpreting section 12, an interpolating section 14 and a servo controlling section 16. The reading and interpreting section 12 reads and interprets a machining program, received from a tool path generating device 20, so that movement commands are output to the interpolating section 14. The movement commands include the feeding amounts and speeds in the X-, Y-, Z- and C-axis directions) “and the numerical control device further comprises a manipulating unit that visualizes the detected reversing point location, and designates, for each axis of the plurality of axes, whether to superimpose the reversing point location on the image of the workpiece” (Fig. 7-12 and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0064] When machining the workpiece M with a tool T moved relative to the workpiece M along a plurality of concentric circular tool paths TP as shown FIG. 7 by controlling the essential linear feed axes of the X-, Y- and Z-axes, reverse marks TSz, shown in FIGS. 11 and 12, are formed when the rotational direction of the Z-axis feed motor is changed, as well as reverse marks TSx and TSy (FIGS. 9 and 10) are formed when the rotational directions of the respective X-axis feed motor and Y-axis feed motor are changed).  

In regards to Claim 6, Masumiya teaches “A machining simulation device operated in a computer, the machining simulation device comprising: a first reversing point detecting unit that detects reversing point in a direction of an axis of a machine on the basis of the machining program;”([0048] The machining program 30 and the reversing position dispersing program 32 may be input into the synthesis program calculating section 22 via a computer network such as a LAN from a machining program generating device (not shown) such as a CAM (Computer Aided Manufacturing) device. The tool path generating device 20 may be provided with an input device (not shown) such as a key board or a touch panel, so that via the input section an operator can input a machining program 30 and the reversing position dispersing program 32 into the synthesis program calculating section 22 or can edit the machining program 30 and the reversing position dispersing program 32 which has been input into the synthesis program calculating section 22; [0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device 10. The synthesized program is also sent to the reversing position simulating section 24. The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed. [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22; wherein because the reversing positions are displayed, they must have been identified in order to be displayed) “a drawing unit that visualizes a reversing point location detected by at least one reversing point detecting unit of the first, second, third, and fourth reversing point detecting units, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine” (Fig. 9-12 and [0050] The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0055] The synthesis program calculating section 22 outputs the synthesized program to the reading and interpreting section 12 and the reversing position simulating section 24 of the NC device 10. The synthesis program calculating section 22 provides a superimposing section recited in the claims [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22. The of the X-, Y- and C-axial positions along the tool path are displayed when the rotation of the X-axis servomotor 114 or the Y-axis servomotor 116 is reversed [0057] according to the invention, the reverse marks QP are equally dispersed along the surface of the circular groove G. In order to disperse equally, it is required to adjust the rotational direction and the rotational speed of the C-axis in the reversing position dispersing program 32 while viewing the status of dispersion of the reverse mark displayed on the displaying section 26. The provision of the displaying section 26 facilitates the adjusting work;) “and an output unit that outputs the image generated by the drawing unit” ([0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0065] The reverse marks TSx and TSy shown in FIGS. 9 and 10 can be dispersed in the rotational direction of the C-axis by controlling the C-axis as described above). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which displays reversing marks by superimposing the marks on a display of a workpiece with the system which detects and incorporates reversing marks into images in multiple axis of a machine tool because it would further Masumiya’s stated goal of “[0009] and the object of the invention is to provide a machining method and a control device for a machine tool which disperses reverse marks across a machined surface so as to prevent the reverse marks from being intensively generated within a specific region” because by displaying all the reversing marks on a superimposed image of a workpiece as shown in Figures 7-12, a user would better be able to determine that the dispersion of reversing marks in a workpiece is adequate.  It is also noted that because the invention is claimed as only requiring one of the four reversing point detection units (at least one), only a single one of the four needs be taught.
Masumiya fails to teach “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program, a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of a servo control unit that controls a servomotor which drives the axis, and a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine”.
Matsubara teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the increase / decrease in the NC command data value is switched. Similarly, the Y axis reversal point is NC command data 5, and the Z axis reversal point is NC command data 2 and NC command data 5.) “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” (Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data.) “a drawing unit that visualizes a reversing point location detected by at least one reversing point detecting unit of the first, second, third, and fourth reversing point detecting units, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine” (Figures 9, 14-15, 21, 24 and 26 and [page 5] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502); [page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reversing point determination and displaying system that superimpose reversing points that were determined based on a machining program on an image of the workpiece as taught by Masumiya with the use of a second and third reversing point detection unit that operate based on position commands and based on position error/feedback as taught by Matsubara because by implementing the second and third reversing point detection units it would offer the improved ability of the system to have additional means for determining when reversing points occur.  Furthermore, by offering the ability to determine where reversing points are that coincide with machining errors, one would expect to have the added benefit of knowing where reversing points are causing machining errors, and thus can improve the machining program to remove such points through program modification.  In addition, because Masumiya describes a way to modify programs so that reversing points do not form reversing marks that are as noticeable, it may be difficult for a person to know where the reversing points were, and thus can improve the troubleshooting ability of an operator.  Additionally, both Masumiya and Matsubara can be considered in the same field of invention, because both deal with machining systems that determine when reversing points occur, thus making their combination more obvious as they are in related fields of study.  By combining these elements, it can be considered taking the known ability to determine where reversing points coincide with actual machining errors based on position feedback and based on commands from a controller, and use it to improve the system which determines where reversing points are and superimposes them on an image of the workpiece in a known way to produce a system that can utilize three different means for detecting reversing points and displaying them to an operator superimposed on an image of the workpiece.
The combination of Masumiya and Matsubara fail to teach “a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine”.
Fujita teaches “a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine” (Fig. 2 and 4 and [0006] In a state where a backlash, a friction or the like is present in such a transmission mechanism, a motor is often unable to accurately control a position of the control target even if the numerical control device and the servo unit accurately control a rotational position of the motor. For example, when a backlash is present in the transmission mechanism and the servo unit is to invert the moving direction of the control target via the motor, the control target stops by as much as the backlash despite rotation (inversion) of the motor. That is, it often occurs that the control target does not instantly follow the position command. This tracking error is referred to as "lost motion"; wherein an inversion is considered a reversing, because it is when motion direction changed; [0054] A linear encoder 50 connected to the table 28 is provided at the drive mechanism 2. The linear encoder 50 measures a position change of the table 28. The linear encoder 50 feeds back the position change of the table 28 to the servo control unit 12; [0079] The lost-motion calculation unit 46 also determines whether the moving direction of the table 28 is actually inverted based on the position measurement values from the linear encoder 50 in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine the moving direction of the table 28 based on the change of the signs of the change rate of the position measurement value (signs of the velocity) from the linear encoder 50. When this change rate of the position measurement value does not change (the change rate of the position measurement value is zero), the lost-motion calculation unit 46 maintains the moving direction at that time as it is. In this case, an appropriate dead zone can be set to prevent the moving direction from being erroneously detected due to a fluctuation when counting the linear encoder 50. In this way, the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position command value") and whether the position measurement value from the linear encoder 50 indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position measurement value") at Step S30).  Fujita additionally teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” ([0052] The program analysis unit 42 analyzes the machining program obtained from the memory 41 and creates trajectory generation data. By analyzing the machining program, the program analysis unit 42 obtains coordinates of a target position to which a drive unit of the machine tool is moved, and a target moving velocity and the like of the drive unit for each block of the machining program. A block is a basic unit of the machining program and indicates, for example, a command for one row. For example, one block indicates a command of a basic operation such as a linear movement, a circular movement or start/stop of rotation of a spindle (not shown). The program analysis unit 42 thereby creates the trajectory generation data for each block. The program analysis unit 42 transfers the trajectory generation data to the trajectory generation unit 44, and the trajectory generation unit 44 generates a position command for each sampling period; [0078] the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 based on the position command values obtained in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine whether the position command value indicates the inversion of the moving direction of the table 28 based on the change of the signs of the change rate of the position command value (signs of the velocity command) as described with reference to FIG. 3A) and “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” ([0058] In this case, the lost-motion calculation unit 46 receives, from the servo control unit 12, the error between the position measurement value from the linear encoder 50 and that from the rotary encoder 60. Moreover, the lost-motion calculation unit 46 calculates a change amount of the error between before and after inversion of a moving direction of the table 28, and estimates a transmission error (a lost motion amount) of the drive mechanism 2 based on the change amount. The alarm unit 48 issues an alarm when an estimated value of the lost motion amount exceeds a predetermined value).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machining system that includes three reversing point detection units operating off commands, programs, and position error to superimpose a display of reversing points on a workpiece as taught by Masumiya and Matsubara, with the inversion/reversing point detection system that uses a linear encoder/scale attached to a moving part of the machine to determine when a reversing/inversion point occurs as taught by Fujita, because by having another means to detect when reversing points occur it would offer the improvement of having additional means for detecting when reversing points occur so that a user can act to mitigate their damaging effects, including the “lost motion” noted by Fujita.  By offering multiple means for detecting and determining when reversing points occur, a user would better be able to grasp where machining accuracy could be potentially compromised due to the backlash and slack in the gears that becomes problematic at reversing/inversion points.  Furthermore, all of Masumiya, Matsubara and Fujita are in the related field of machining systems that detect reversing/inversion points, thus making their combination more obvious because they are in related fields of study.  In addition, Fujita teaches a system by which “lost motion” is detected and corrected, thus by offering this feature the added benefits of detecting lost motion is realized.  By combining these features, it can be considered taking the known system that determines a reversing/inversion point using a linear scale of position information attached to the side of a machine, and combine it with the machining system that determines reversing points using three different means so that a reversing point can be superimposed over an image of the workpiece in a known way to achieve the predictable result of a machining system that utilizes four different reversing point detection means for displaying at least one reversing point superimposed on an image of the workpiece. 

  In regards to Claim 7, Masumiya teaches “A machining simulation method comprising the steps of: a first reversing point detection that detects reversing point in a direction of an axis of a machine on the basis of the machining program”([0048] The machining program 30 and the reversing position dispersing program 32 may be input into the synthesis program calculating section 22 via a computer network such as a LAN from a machining program generating device (not shown) such as a CAM (Computer Aided Manufacturing) device. The tool path generating device 20 may be provided with an input device (not shown) such as a key board or a touch panel, so that via the input section an operator can input a machining program 30 and the reversing position dispersing program 32 into the synthesis program calculating section 22 or can edit the machining program 30 and the reversing position dispersing program 32 which has been input into the synthesis program calculating section 22; [0047] The tool path generating device 20 comprises a synthesis program calculating section 22, a reversing position simulating section 24, a displaying section 26 and an interference judging section 28. A machining program 30 for machining a workpiece M and a reversing position dispersing program 32 for feeding the workpiece M rotationally around the C-axis are input into the synthesis program calculating section 22; [0050] The synthesis program calculating section 22 generates a synthesized program based on the machining program 30 and the reversing position dispersing program 32. The synthesized program is output to the reading and interpreting section 12 of the NC device 10. The synthesized program is also sent to the reversing position simulating section 24. The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed. [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22; wherein because the reversing positions are displayed, they must have been identified in order to be displayed) “visualizing a reversing point location detected by at least one reversing point detection of the first, second, third, and fourth reversing point detections, and generating an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine; (Fig. 9-12 and [0050] The reversing position simulating section 24 calculates to simulate the machined surface generated on the workpiece M, based on the simulation results, the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0055] The synthesis program calculating section 22 outputs the synthesized program to the reading and interpreting section 12 and the reversing position simulating section 24 of the NC device 10. The synthesis program calculating section 22 provides a superimposing section recited in the claims [0056] The reversing position simulating section 24 displays the machined surface to be formed in the workpiece M and the reverse marks generated on the machined surface, graphically and/or numerically, based on the synthesized program from the synthesis program calculating section 22. The of the X-, Y- and C-axial positions along the tool path are displayed when the rotation of the X-axis servomotor 114 or the Y-axis servomotor 116 is reversed [0057] according to the invention, the reverse marks QP are equally dispersed along the surface of the circular groove G. In order to disperse equally, it is required to adjust the rotational direction and the rotational speed of the C-axis in the reversing position dispersing program 32 while viewing the status of dispersion of the reverse mark displayed on the displaying section 26. The provision of the displaying section 26 facilitates the adjusting work;) “and outputting the image generated” ([0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; [0065] The reverse marks TSx and TSy shown in FIGS. 9 and 10 can be dispersed in the rotational direction of the C-axis by controlling the C-axis as described above). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which displays reversing marks by superimposing the marks on a display of a workpiece with the system which detects and incorporates reversing marks into images in multiple axis of a machine tool because it would further Masumiya’s stated goal of “[0009] and the object of the invention is to provide a machining method and a control device for a machine tool which disperses reverse marks across a machined surface so as to prevent the reverse marks from being intensively generated within a specific region” because by displaying all the reversing marks on a superimposed image of a workpiece as shown in Figures 7-12, a user would better be able to determine that the dispersion of reversing marks in a workpiece is adequate.  It is also noted that because the invention is claimed as only requiring one of the four reversing point detection units (at least one), only a single one of the four needs be taught.
Masumiya fails to teach “a second reversing point detection that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program; a third reversing point detection that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of a servo control unit that controls a servomotor which drives the axis; and, a fourth reversing point detection that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine;”.
Matsubara teaches “a second reversing point detection that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” (Fig. 11 and [page 11] Here, the place to be inverted is an example when the NC command data is expressed in parentheses as (X-axis command data value, Y-axis command data value, Z-axis command data value), for example.NC command data 1: (1.0, 0.0, 0.0) NC command data 2: (2.0, 1.0, 1.0) NC command data 3: (3.0, 2.0, 0.0) NC command data 4: (2.0, 3.0, 0.0) NC command data 5: (1.0, 4.0, 0.0) NC command data 6: (0.0, 3.0, 1.0) If The X-axis reversal location is NC command data 3 where the increase / decrease in the NC command data value is switched. Similarly, the Y axis reversal point is NC command data 5, and the Z axis reversal point is NC command data 2 and NC command data 5.) “a third reversing point detection that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of a servo control unit that controls a servomotor which drives the axis” (Fig. 12 and [page 11] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502).  Here, the inverted part of the FB position data is a part where the increase / decrease of the FB position data value in each axis is switched and can be searched in the same manner as the NC command data.) “a drawing unit that visualizes a reversing point location detected by the at least one reversing point detecting unit, and generates an image in which the reversing point location is superimposed on an image of a workpiece machined by the machine” (Figures 9, 14-15, 21, 24 and 26 and [page 5] The FB position data analysis unit 112 searches for a place where the FB position data acquired in step ST1501 is reversed, adds color information for each designated axis of the place where the FB position data is reversed, and stores it in the FB position data storage unit 110 (step). ST1502); [page 16] FIG. 26 is a diagram showing an example when CAD data is read and displayed together with FB position data. When a processing mark is generated, the problem location can be easily identified by displaying the CAD data and the FB position data in an overlapping manner) 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reversing point determination and displaying system that superimpose reversing points that were determined based on a machining program on an image of the workpiece as taught by Masumiya with the use of a second and third reversing point detection unit that operate based on position commands and based on position error/feedback as taught by Matsubara because by implementing the second and third reversing point detection units it would offer the improved ability of the system to have additional means for determining when reversing points occur.  Furthermore, by offering the ability to determine where reversing points are that coincide with machining errors, one would expect to have the added benefit of knowing where reversing points are causing machining errors, and thus can improve the machining program to remove such points through program modification.  In addition, because Masumiya describes a way to modify programs so that reversing points do not form reversing marks that are as noticeable, it may be difficult for a person to know where the reversing points were, and thus can improve the troubleshooting ability of an operator.  Additionally, both Masumiya and Matsubara can be considered in the same field of invention, because both deal with machining systems that determine when reversing points occur, thus making their combination more obvious as they are in related fields of study.  By combining these elements, it can be considered taking the known ability to determine where reversing points coincide with actual machining errors based on position feedback and based on commands from a controller, and use it to improve the system which determines where reversing points are and superimposes them on an image of the workpiece in a known way to produce a system that can utilize three different means for detecting reversing points and displaying them to an operator superimposed on an image of the workpiece.
The combination of Masumiya and Matsubara fail to teach “a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine”.
Fujita teaches “a fourth reversing point detecting unit that detects reversing point in the direction of the axis on the basis of positional information of a movable portion of the machine derived from a linear scale attached to the machine” (Fig. 2 and 4 and [0006] In a state where a backlash, a friction or the like is present in such a transmission mechanism, a motor is often unable to accurately control a position of the control target even if the numerical control device and the servo unit accurately control a rotational position of the motor. For example, when a backlash is present in the transmission mechanism and the servo unit is to invert the moving direction of the control target via the motor, the control target stops by as much as the backlash despite rotation (inversion) of the motor. That is, it often occurs that the control target does not instantly follow the position command. This tracking error is referred to as "lost motion"; wherein an inversion is considered a reversing, because it is when motion direction changed; [0054] A linear encoder 50 connected to the table 28 is provided at the drive mechanism 2. The linear encoder 50 measures a position change of the table 28. The linear encoder 50 feeds back the position change of the table 28 to the servo control unit 12; [0079] The lost-motion calculation unit 46 also determines whether the moving direction of the table 28 is actually inverted based on the position measurement values from the linear encoder 50 in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine the moving direction of the table 28 based on the change of the signs of the change rate of the position measurement value (signs of the velocity) from the linear encoder 50. When this change rate of the position measurement value does not change (the change rate of the position measurement value is zero), the lost-motion calculation unit 46 maintains the moving direction at that time as it is. In this case, an appropriate dead zone can be set to prevent the moving direction from being erroneously detected due to a fluctuation when counting the linear encoder 50. In this way, the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position command value") and whether the position measurement value from the linear encoder 50 indicates the inversion of the moving direction of the table 28 (hereinafter, also "inversion of position measurement value") at Step S30).  Fujita additionally teaches “a second reversing point detecting unit that detects reversing point in the direction of the axis on the basis of the position command generated by using the machining program” ([0052] The program analysis unit 42 analyzes the machining program obtained from the memory 41 and creates trajectory generation data. By analyzing the machining program, the program analysis unit 42 obtains coordinates of a target position to which a drive unit of the machine tool is moved, and a target moving velocity and the like of the drive unit for each block of the machining program. A block is a basic unit of the machining program and indicates, for example, a command for one row. For example, one block indicates a command of a basic operation such as a linear movement, a circular movement or start/stop of rotation of a spindle (not shown). The program analysis unit 42 thereby creates the trajectory generation data for each block. The program analysis unit 42 transfers the trajectory generation data to the trajectory generation unit 44, and the trajectory generation unit 44 generates a position command for each sampling period; [0078] the lost-motion calculation unit 46 determines whether the position command value indicates the inversion of the moving direction of the table 28 based on the position command values obtained in the successive sampling periods (S30). For example, the lost-motion calculation unit 46 can determine whether the position command value indicates the inversion of the moving direction of the table 28 based on the change of the signs of the change rate of the position command value (signs of the velocity command) as described with reference to FIG. 3A) and “a third reversing point detecting unit that detects reversing point in the direction of the axis on the basis of a positional deviation or position feedback information of the servo control unit that controls the servomotor which drives the axis” ([0058] In this case, the lost-motion calculation unit 46 receives, from the servo control unit 12, the error between the position measurement value from the linear encoder 50 and that from the rotary encoder 60. Moreover, the lost-motion calculation unit 46 calculates a change amount of the error between before and after inversion of a moving direction of the table 28, and estimates a transmission error (a lost motion amount) of the drive mechanism 2 based on the change amount. The alarm unit 48 issues an alarm when an estimated value of the lost motion amount exceeds a predetermined value).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machining system that includes three reversing point detection units operating off commands, programs, and position error to superimpose a display of reversing points on a workpiece as taught by Masumiya and Matsubara, with the inversion/reversing point detection system that uses a linear encoder/scale attached to a moving part of the machine to determine when a reversing/inversion point occurs as taught by Fujita, because by having another means to detect when reversing points occur it would offer the improvement of having additional means for detecting when reversing points occur so that a user can act to mitigate their damaging effects, including the “lost motion” noted by Fujita.  By offering multiple means for detecting and determining when reversing points occur, a user would better be able to grasp where machining accuracy could be potentially compromised due to the backlash and slack in the gears that becomes problematic at reversing/inversion points.  Furthermore, all of Masumiya, Matsubara and Fujita are in the related field of machining systems that detect reversing/inversion points, thus making their combination more obvious because they are in related fields of study.  In addition, Fujita teaches a system by which “lost motion” is detected and corrected, thus by offering this feature the added benefits of detecting lost motion is realized.  By combining these features, it can be considered taking the known system that determines a reversing/inversion point using a linear scale of position information attached to the side of a machine, and combine it with the machining system that determines reversing points using three different means so that a reversing point can be superimposed over an image of the workpiece in a known way to achieve the predictable result of a machining system that utilizes four different reversing point detection means for displaying at least one reversing point superimposed on an image of the workpiece. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masumiya, Matsubara and Fujita as applied to claim 1 above, and further in view of Tezuka et al. (US 10191468, hereinafter Tezuka).  
In regards to Claim 2, Masumiya, Matsubara and Fujita teaches the numerical control device as incorporated by claim 1 above.
Masumiya further teaches “The numerical control device according to claim 1: wherein the drawing unit changes a display method for each of at least two reversing point locations detected by at least two reversing point detecting units of the first, second, third and fourth reversing point detection units to generate an image in which the reversing point locations are superimposed on the image of the workpiece” (Fig. 7-12 and [0050] the positions of reverse marks may be displayed on the displaying section 26 graphically and/or numerically. The sizes of reverse marks may be simulated and displayed; wherein because the sizes of reverse marks can be different, different sizes can be used for different locations).
Masumiya fails to teach “at least two reversing point locations detected by at least two reversing point detecting units of the first, second, third and fourth reversing point detection units”
Tezuka teaches “at least two reversing point locations detected by at least two reversing point detecting units of the first, second, third and fourth reversing point detection units” ([col 4 line 29] the tool track display device 20 includes an inverse position acquisition unit 25 which acquires an inverse position in which the motion direction of the tool 5 is inverted from the NC device 16 or the operation program of the machine tool 1. As can be seen in FIG. 2, an inverse position input unit 26, such as a keyboard, a mouse, a touch panel, through which an operator can externally designate the inverse position where the motion direction of the tool 5 is inverted is connected to the tool track display device 20; wherein a motion direction inversion detection is functionally equivalent to a fourth and third reversing point detecting unit, and an operation program inversion detection is a first reversing point detection unit).  Tezuka further teaches “wherein the drawing unit changes a display method for each of at least two reversing point locations detected by at least two reversing point detecting units of the first, second, third and fourth reversing point detection units to generate an image in which the reversing point locations are superimposed on the image of the workpiece” ([col 4 line 20] the tool track display device 20 includes a display attribute modification unit 23 which modifies the display attribute of the tool track in accordance with the motion direction of the tool 5; [col 6 line 63] a display attribute modification unit 23 modifies the display attribute of the tool track in accordance with the motion direction of the tool 5. Upon modification, the acquired inverse positions are appropriately used. The display attribute can include a color, the type of line, and the thickness, of the track. The display attribute modification unit 23 selects any of first to third display attributes, which will be discussed hereinafter, in accordance with the input operation by the operator. Other display attributes (not shown) may be selected. At step 5, the tool track is displayed on the display unit 24 in accordance with the coordinate values Pcn, Pfn of the tool and the selected display attribute).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified numerical control system that teaches a first method of detecting reversal points by analyzing a machining program so that the display of reversal points can be superimposed over a workpiece as taught by Masumiya, with the two reversal point detection units that operate by detecting reversal points both through both analyzing a program and analyzing positional information of a moving portion of the machine or the command output of the machine so that reversal points can be distinguished and modified to have their color, size, and line type displayed as taught by Tezuka because both inventions are in the same field of invention of detecting reversal points in a machining tool so that display of the reversal points can be better distinguished by an operator.  As noted by Tezuka “[col 1 line 36] in conventional track display devices, the commanded track and the actual track are displayed as they are without distinguishing the forward path and the return path. Consequently, it is impossible to correlate the track deviation with the motion direction, and accordingly, it is difficult to determine whether or not a track deviation has occurred based on the servo adjustment or on the motion direction... it is an object of the present invention to provide a tool track display device which is capable of correlating the track deviation and the motion direction so as to effectively perform servo control” thus by incorporating the features of Tezuka into Masumiya, a person having ordinary skill in the art would expect the same benefits to be imparted.  It would have been obvious to combine these elements in such a way that all features of Masumiya and Tezuka are present in a machine tool such that reversal points along with tool paths are displayed on a workpiece image so that tool paths that distinguish where reversal points occur are displayed to an operator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116